PER CURIAM
Defendant appeals from a conviction for contributing to the sexual delinquency of a minor. ORS 163.435. She argues that the trial court erred by failing to specify in its sentence the amount of restitution that she would be required to pay as a condition of her probation. She concedes that she did not make an objection in the trial court, pursuant to ORS 137.106(3). Her failure to object was a waiver of her rights under that statute. See State v. Carpenter, 101 Or App 489, 791 P2d 145 (1990).
We do not address defendant’s other assignment of error, because it lacks merit.
Affirmed.